     Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1302 Page 1 of 12



    1     J. MARK WAXMAN (SBN 58579)             ROBERT L. TEEL (SBN 127081)
             mwaxman@foley.com                     lawoffice@rlteel.com
    2
          NICHOLAS J. FOX (SBN 279577)           LAW OFFICE OF ROBERT L. TEEL
    3        nfox@foley.com                      1425 Broadway, Mail Code: 20-6690
          FOLEY & LARDNER LLP                    Seattle, Washington 98122
    4     3579 VALLEY CENTRE DRIVE, SUITE 300    T: 866.833.5529 // F:855.609.6911
          SAN DIEGO, CA 92130
    5     T: 858.847.6700 // F: 858.792.6773
    6
          EILEEN R. RIDLEY (SBN 151735)          GEOFFREY M. RAUX (pro hac vice)
    7       eridley@foley.com                      graux@foley.com
          ALAN R. OUELLETTE (SBN 272745)         FOLEY & LARDNER LLP
    8       aouellette@foley.com                 111 Huntington Avenue
          FOLEY & LARDNER LLP                    Boston, MA 02199-7610
    9                                            T: 617.342.4000 // F: 617.342.4001
          555 California Street, Suite 1700
  10      San Francisco, CA 94104-1520
          T: 415.434.4484 // F: 415.434.4507
  11
        Attorneys for Plaintiffs SYLVESTER OWINO,
  12    JONATHAN GOMEZ, and the Proposed Class(es)
  13                         UNITED STATES DISTRICT COURT
  14                      SOUTHERN DISTRICT OF CALIFORNIA
  15 SYLVESTER OWINO and JONATHAN                ) Case No. 3:17-CV-01112-JLS-NLS
     GOMEZ, on behalf of themselves and all
  16 others similarly situated,
                                                 )
                                                 )
  17                            Plaintiffs,      ) CLASS ACTION
                                                 )
  18
                  vs.                            )
                                                 ) DECLARACIÓN DE NEHEMIAS
  19
        CORECIVIC, INC.,                         )
                                                 ) EMMANUEL NUNEZ CARRILLO
  20
                                     Defendant. )
                                                 )
  21
                                                 )_
        CORECIVIC, INC.,                         ) Judge: Hon. Janis L. Sammartino
  22                          Counter-Claimant, )) Magistrate: Hon. Nita L. Stormes
  23                                             )
                     vs.                         )
  24                                             )
        SYLVESTER OWINO and JONATHAN )
  25    GOMEZ, on behalf of themselves and all )
        others similarly situated,               )
  26                        Counter-Defendants. ))
  27                                             )

  28


                                                         Case No. 17-CV-01112-JLS-NLS
4811-8557-7620.1
     Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1303 Page 2 of 12



    1              Yo, Nehemias Emmanuel Nunez Carrillo, declaro lo siguiente:
    2              1.    Tengo más de dieciocho años de edad. Tengo conocimiento personal sobre
    3   el contenido de esta declaración. Si me piden hacerlo, yo podría testificar sobre el
    4   contenido de esta declaración, y testificaría al respecto de manera competente bajo
    5   juramento.
    6              2.    Yo fui detenido en el centro de detención en Otay Mesa entre
    7   aproximadamente el 2 de agosto, del año 2017, hasta el 18 de abril del año 2018.
    8              3.    Durante mi detención en el centro de detención en Otay Mesa, me obligaron
    9   a seguir todos los pedidos e instrucciones emitidos por los guardias y empleados de
  10    CoreCivic, incluyendo realizar tareas de limpieza en áreas comunes y privadas sin pago.
  11    Si me negaba a seguir los pedidos e instrucciones emitidos por los guardias y empleados
  12    de CoreCivic, estaría sujeta a castigo, incluyendo siendo puesta en un régimen de
  13    aislamiento/incomunicación.
  14               4.    Yo entendí que podría ser castigada si me negaba a obedecer cualquier
  15    pedido e instrucciones emitidos por los guardias y empleados de CoreCivic. Mi
  16    entendimiento estaba basado en mi conocimiento de las reglas y políticas escritas y
  17    emitidas por CoreCivic, en mi observación personal de otros detenidos que fueron
  18    castigados por negarse a seguir los pedidos e instrucciones, en conversaciones que tuve
  19    con otros detenidos que me informaron que cualquier falta de obedecer los pedidos e
  20    instrucciones emitidos por los guardias y empleados de CoreCivic resultaría en un castigo
  21    como segregación, y en mi experiencia personal cuando fui castigada mientras estuve
  22    detenida. Por ejemplo, a mí me obligaban a trabajar en mi día libre, y en caso de que me
  23    negara, me amenazaban de ser removida de unidad y someterme a aislamiento.
  24               5.    De aproximadamente desde octubre del 2017 hasta abril del 2018, yo trabajé
  25    en la cocina para el programa de CoreCivic conocido como “Voluntary Work Program.”
  26    Tuve que aplicar para este trabajo y mi supervisor era un empleado de CoreCivic. Los
  27    empleados de CoreCivic que trabajaban en el centro de detención determinaron mi
  28    salario, horas de trabajo, horario de trabajo, y capacitación. Mi supervisor revisaba mi


                                                    -1-           Case No. 17-CV-01112-JLS-NLS
4811-8557-7620.1
     Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1304 Page 3 of 12



    1   desempeño en el trabajo. Si hice mal mi trabajo, podría ser terminada. Generalmente, yo
    2   trabajaba siete (7) horas al día. Solo me pagaban $1.50 cada día que trabajaba, a pesar de
    3   cuantas horas trabajé ese día.
    4   6.         Yo generalmente trabajaba siete (7) días a la semana en mi trabajo como parte del
    5   Voluntary Work Program. Este trabajo era distinto al trabajo de limpieza que tenía que
    6   hacer sin pago en las áreas de vivienda. Era requerido que diario limpiáramos nuestra
    7   área de vivienda, incluyendo haciendo la cama y limpiando el piso, el escusado, el
    8   lavabo, las paredes, los muebles, y las salidas de aire. También tuvimos que limpiar las
    9   áreas comunes cuando nos ordenaban los guardias y empleados de CoreCivic. Nos
  10    requerían hacer más trabajo de limpieza en las áreas comunes cuando venían visitantes al
  11    centro de detención. Esto incluye, cuando venía el Director de ICE, el Supervisor del
  12    CoreCivic o personas interesadas en adquirir franquicias de CoreCivic, entonces me
  13    tocaba lavar las duchas, barrer la cancha de basquetbol “yarda”, aspirar los pisos, limpiar
  14    las salidas de los aires acondicionado, labores asignadas dependiendo el grupo en el que
  15    me tocara.
  16               6.    Me uní al Voluntary Work Program porque era la única manera en que podía
  17    ganar dinero durante mi detención en el centro de detención en Otay Mesa. No hubiera
  18    podido comprar comida, ropa, o artículos de higiene básica en la comisaria sin el trabajo
  19    en el Voluntary Work Program. Tampoco hubiera podido comprar tarjetas de teléfonos
  20    para llamar a mi familia.
  21               7.    Durante mi detención en el centro de detención en Otay Mesa, CoreCivic me
  22    proporcionó una cantidad limitada de ropa, incluyendo calcetines, ropa interior, y
  23    camisetas. No se hacía la lavandería todos los días, entonces muchas veces tuve que usar
  24    ropa sucia varios días seguidos. La única manera de no tener que usar ropa sucia fue
  25    comprar ropa, incluyendo ropa interior, en la comisaria.
  26               8.    Además de ropa, CoreCivic me proporcionó artículos de higiene básica
  27    como jabón, champú, papel de baño, y pasta de dientes. Estos artículos se reponían cada
  28    semana, pero muy siguiente se me acababan los artículos que nos daba CoreCivic antes


                                                     -2-           Case No. 17-CV-01112-JLS-NLS
4811-8557-7620.1
     Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1305 Page 4 of 12



    1   del fin de la semana. Se tardaba CoreCivic mucho tiempo en reponer los artículos de
    2   higiene cuando se acababan, y generalmente tenía que esperar hasta emisión semanal.
    3   Entonces, muchas veces me quedé sin estos artículos por varios días. La única manera de
    4   evitar que se me acabaran estos artículos durante la semana fue comprar artículos
    5   adicionales en la comisaria.
    6              9.    Me permitieron hacer llamadas telefónicas a mis amigos y familia durante
    7   mi detención en el centro de detención en Otay Mesa. Estas llamadas costaban dinero.
    8   La única manera de estar segura que podía llamar a mis amigos y familia fue comprar
    9   tarjetas de teléfono en la comisaria.
  10               10.   Yo declaro bajo pena de perjurio bajo las leyes de los estados unidos que lo
  11    anterior es verdad y correcto.
  12               Ejecutado este día 14 de Abril, 2019, en Houston, Texas.
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                                     -3-           Case No. 17-CV-01112-JLS-NLS
4811-8557-7620.1
Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1306 Page 5 of 12
     Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1307 Page 6 of 12



    1     J. MARK WAXMAN (SBN 58579)             ROBERT L. TEEL (SBN 127081)
             mwaxman@foley.com                      lawoffice@rlteel.com
    2
          NICHOLAS J. FOX (SBN 279577)           LAW OFFICE OF ROBERT L. TEEL
    3        nfox@foley.com                      1425 Broadway, Mail Code: 20-6690
          FOLEY & LARDNER LLP                    Seattle, Washington 98122
    4     3579 VALLEY CENTRE DRIVE, SUITE 300    T: 866.833.5529 // F: 855.609.6911
          SAN DIEGO, CA 92130
    5     T: 858.847.6700 // F: 858.792.6773
    6
          EILEEN R. RIDLEY (SBN 151735)          GEOFFREY M. RAUX (pro hac vice)
    7        eridley@foley.com                      graux@foley.com
          ALAN R. OUELLETTE (SBN 272745)         FOLEY & LARDNER LLP
    8        aouellette@foley.com                111 Huntington Avenue
          FOLEY & LARDNER LLP                    Boston, MA 02199-7610
    9                                            T: 617.342.4000 // F: 617.342.4001
          555 California Street, Suite 1700
  10      San Francisco, CA 94104-1520
          T: 415.434.4484 // F: 415.434.4507
  11
        Attorneys for Plaintiffs SYLVESTER OWINO,
  12    JONATHAN GOMEZ, and the Proposed Class(es)
  13                         UNITED STATES DISTRICT COURT
  14                      SOUTHERN DISTRICT OF CALIFORNIA
  15 SYLVESTER OWINO and JONATHAN                ) Case No. 3:17-CV-01112-JLS-NLS
     GOMEZ, on behalf of themselves and all
  16 others similarly situated,
                                                 )
                                                 )
  17                            Plaintiffs,      ) CLASS ACTION
                                                 )
  18
                  vs.                            )
                                                 ) DECLARATION OF NEHEMIAS
  19
        CORECIVIC, INC.,                         )
                                                 ) EMMANUEL NUNEZ CARRILLO
  20
                                     Defendant. )
                                                 )
  21
                                                 )_
        CORECIVIC, INC.,                         ) Judge: Hon. Janis L. Sammartino
  22                          Counter-Claimant, )) Magistrate: Hon. Nita L. Stormes
  23                                             )
                     vs.                         )
  24                                             )
        SYLVESTER OWINO and JONATHAN )
  25    GOMEZ, on behalf of themselves and all )
        others similarly situated,               )
  26                        Counter-Defendants. ))
  27                                             )

  28


                                                         Case No. 17-CV-01112-JLS-NLS
4811-8557-7620.1
     Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1308 Page 7 of 12



    1              I, Nehemias Emmanuel Nunez Carrillo, hereby declare as follows:
    2              1.    I am over eighteen years of age. I have personal knowledge of the content of
    3   this declaration. If requested to do so, I could testify on the content of this declaration,
    4   and would testify with respect to this in a competent manner under oath.
    5              2.    I was detained at the Otay Mesa detention center between approximately
    6   August 2, 2017, and April 18, 2018.
    7              3.    During my detention at the Otay Mesa detention center, I was obliged to
    8   follow all the orders and instructions issued by the guards and employees of CoreCivic,
    9   including performing cleaning tasks and communal and private areas without payment. If
  10    I refused to follow the orders and instructions issued by the guards and employees of
  11    CoreCivic, I would be subject to punishment, including being placed in an
  12    isolation/incommunicado regime.
  13               4.    I understood that I could be punished if I refused to obey any order or
  14    instruction issued by the guards and employees of CoreCivic. My understanding is based
  15    on my knowledge of the written regulations and policies issued by CoreCivic, on my
  16    personal observation of other detainees who were punished for refusing to follow orders
  17    and instructions, on conversations I had with other detainees who informed me that any
  18    failure to observe the orders and instructions issued by the guards and employees of
  19    CoreCivic would result in punishment such as segregation, and on my personal
  20    experience when I was punished while I was detained. For example, they obliged me to
  21    work on my free day, and if I refused they threatened to remove me from the unit and
  22    submit me to isolation.
  23               5.    From approximately October 2017 to April 2018 I worked in the kitchen for
  24    the CoreCivic program known as the “Voluntary Work Program.” I had to apply for this
  25    work and my supervisor was an employee of CoreCivic. The employees of CoreCivic
  26    who worked in the detention center calculated my salary, working hours, work schedule,
  27    and training. My supervisor reviewed my job performance. If I performed my work
  28


                                                     -1-            Case No. 17-CV-01112-JLS-NLS
4811-8557-7620.1
     Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1309 Page 8 of 12



    1   poorly I could be terminated. I generally worked seven (7) hours a day. I was only paid
    2   $1.50 for each day I worked regardless of the number of hours I worked that day
    3   6.         I generally worked seven (7) days a week at my job as part of the Voluntary Work
    4   Program. This work was different from the unpaid cleaning work I had to do in the living
    5   areas. We were required to clean our living area each day, including making our bed and
    6   cleaning the floor, the toilet, the basin, the walls, the furniture, and the air outlets. We
    7   also had to clean the communal areas when ordered by the CoreCivic guards and
    8   employees. We had to do additional cleaning work in the communal areas when visitors
    9   came to the detention center. This included when the Director of ICE, the Supervisor of
  10    CoreCivic or individuals interested in acquiring CoreCivic franchises visited, and it was
  11    my turn to clean the showers, sweep the basketball court known as the yard, vacuum the
  12    floors, clean the air conditioning outlets, which tasks were assigned depending on the
  13    group I was in.
  14               6.    I joined the Voluntary Work Program because it was the only means by
  15    which I could earn money during my detention at the Otay Mesa detention center. I
  16    would have been unable to buy food, clothing, or basic hygiene items from the store
  17    without working in the Voluntary Work Program. Nor would I have been able to buy
  18    telephone cards to call my family.
  19               7.    During my detention at the Otay Mesa detention center, CoreCivic provided
  20    me with a limited amount of clothing, including socks, underwear, and vests. Laundry
  21    wasn’t done every day, so I frequently had to use soiled clothing for several days. The
  22    only way to avoid having to wear dirty clothing was to buy clothing, including
  23    underwear, from the store.
  24               8.    Aside from clothing, CoreCivic provided me with basic hygiene items such
  25    as soap, shampoo, toilet paper, and toothpaste. These items were replaced each week, but
  26    I frequently ran out of the items CoreCivic gave us before the end of the week. CoreCivic
  27    took a long time to replace hygiene items when they ran out, and we generally had to wait
  28    for the weekly issue. So I frequently had to go several days without these articles. The


                                                    -2-            Case No. 17-CV-01112-JLS-NLS
4811-8557-7620.1
     Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1310 Page 9 of 12



    1   only means of preventing these items running out during the week was to buy additional
    2   items from the store.
    3              9.    They allowed me to make telephone calls to my friends and family during
    4   my detention in the Otay Mesa detention center. These calls cost money. The only means
    5   of being certain that I could call my friends and family was to buy phone cards from the
    6   store.
    7              10.   I declare under penalty of perjury under the laws of the United States that
    8   the foregoing is true and correct.
    9              Executed this 14th day of April, 2019, in Houston, Texas.
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                                     -3-            Case No. 17-CV-01112-JLS-NLS
4811-8557-7620.1
Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1311 Page 10 of 12
Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1312 Page 11 of 12
 Case 3:17-cv-01112-JLS-NLS Document 84-5 Filed 04/15/19 PageID.1313 Page 12 of 12



 1                            CERTIFICATE OF SERVICE
 2        The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on April 15, 2019 to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6
                                         /s/ Eileen R. Ridley
 7
                                         Eileen R. Ridley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -1-           Case No. 17-CV-01112-JLS-NLS
